Case 1:20-cv-00091-GNS-HBB Document 30 Filed 06/08/21 Page 1 of 7 PageID #: 126




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                  BOWLING GREEN DIVISION
                            CIVIL ACTION NO. 1:20-CV-00091-GNS-HBB


 STEFANEE DAWKINS                                                                        PLAINTIFF


 VS.


 KNIGHT SPECIALTY INSURANCE COMPANY                                                     DEFENDANT


                                   MEMORANDUM OPINION
                                       AND ORDER

        Before the Court is the motion of Plaintiff Stefanee Dawkins to compel a Rule 30(b)(6)

 deposition of a representative of Defendant Knight Specialty Insurance Company (DN 26). Knight

 has responded in opposition (DN 29). The time for Dawkins to file a reply has expired and this

 matter is ripe for determination. For the foregoing reasons, Dawkin’s motion to compel is

 DENIED.

                                     NATURE OF THE CASE

        This action is pending before the Court under diversity jurisdiction. Dawkins is a resident

 of Georgia and Knight’s principal place of business is Delaware. On January 10, 2019 Dawkins

 was involved in a motor vehicle collision in Kentucky with an uninsured motorist. She brings this

 action against Knight under her contract of insurance for recovery of uninsured motorist benefits

 (DN 1-2, p. 5-7).

                                       DAWKINS’ MOTION

        Dawkins has served a notice of deposition on Knight pursuant to Fed. R. Civ. P. 30(b)(6)

 for the production of a corporate representative to testify on the following topics:
Case 1:20-cv-00091-GNS-HBB Document 30 Filed 06/08/21 Page 2 of 7 PageID #: 127




                1. Knight’s position regarding whether or not, or to what extent,
                Plaintiff has complied with the terms and conditions of the insurance
                contract;
                2. The terms of Plaintiff’s insurance policy;
                3. Plaintiff’s claim file with Knight;
                4. Knight’s position regarding all claims asserted by Plaintiff;
                5. Knight’s position regarding all defenses asserted by Knight;
                6. Knight’s position regarding liability in this matter;
                7. Knight’s knowledge of Stefanee Dawkins;
                8. Knight’s position related to any coverage related issues;
                9. Knight’s position regarding Plaintiff’s injuries and damages;
                10. Knight’s position regarding the medical treatment, billing, and
                reputation of Plaintiff’s medical providers;
                11. Any and all details related to any investigation, whether ongoing
                or concluded, within the last ten (10) years of any of Plaintiff’s
                medical providers;
                12. Any internal practice, policy, position, procedure, or custom
                related to any of the Plaintiff’s medical providers.

 (DN 26-1).

        Knight has objected to the notice as inquiring into topics that are not relevant to the issues

 in the case and encroaching upon attorney-client privilege.

        Dawkins’ defense of her notice of deposition begins with an observation that claims for

 uninsured motorist benefits (UM) are contractual in nature, and her action against Knight is one

 for breach of contract. As such, she contends, she is entitled to discovery on any matter, not

 privileged, and which is relevant to the subject matter of the case. Much of her motion is devoted

 to the mechanism and purpose of depositions under Rule 30(b)(6). Her substantive argument as

 to the relevance of the deposition topics is contained in the following portion of her motion:

                1. Paragraphs 1 & 2 request information related to Plaintiff’s
                insurance policy, coverage issues, and Knight’s position as to
                whether or not the Plaintiff has complied with the terms of the policy
                contract, and/or to what extent. Failure to comply with the terms of
                the policy is a foreseeable defense, and as such Plaintiff is entitled
                to discovery on matters related to any possible coverage related
                issues. Plaintiff also has the right to verify the amounts of coverage
                and inquire as to whether there could be additional policies available
                to Plaintiff.

                                                      2
Case 1:20-cv-00091-GNS-HBB Document 30 Filed 06/08/21 Page 3 of 7 PageID #: 128




                  2. Paragraphs 3, 4, 5, 6, 7, 8, 9, 10, 11 generally request information
                  related to the underlying tort and Plaintiff’s resulting injuries.
                  Specifically, they request information in Knight’s possession
                  regarding Plaintiff’s claims; Knight’s possible defenses; liability
                  issues; and Plaintiff’s injuries and damages, including Plaintiff’s
                  medical treatment and bills. Defendant Knight has repeatedly
                  argued that these topics are the only relevant issues for this case, yet
                  Knight refuses to make a representative available to discuss these
                  matters.

                  3. Paragraphs 9, 10, 11, 12 request information about Knight’s
                  position relating to medical bills, medical treatment, and medical
                  providers. A common defense in personal injury claims is that the
                  medical provider overbilled for treatment or unrelated treatment.
                  Plaintiff certainly has a right to know if or which of Plaintiff’s bills
                  and treatment are specifically disputed or if the Defendant intends
                  to argue that the medical provider is not reputable or credible.

 (DN 26, p. 5).

                                       KNIGHT’S OPPOSITION

        Knight disputes Dawkins’ characterization of this action as one for “breach of contract.”

 While Knight agrees that the action is predicated on a contractual relationship, it asserts that it has

 done nothing to breach the contract. Rather, the action is for enforcement and recovery under the

 contract. Given that the claim is for UM benefits, Knight argues that the “essential facts” which

 Dawkins must prove, and which establish the relevant topics of discovery are that “(1) ‘the

 offending motorist is a tortfeasor,’ and (2) ‘the amount of damages caused by the offending

 motorist’” (DN 29, p. 1, quoting United States Fid. & Guar. Co. v. Preston, 26 S.W.3d 145, 148

 (Ky. 2000)). Referencing its answers to interrogatories and requests for admission, Knight

 contends that there is no dispute that Dawkins was insured under Knight’s policy and that the

 policy provides UM benefits or that the other driver was at-fault and uninsured. This leaves only

 Dawkins’ damages as a contested issue subject to discovery. Consequently, Dawkins effort




                                                         3
Case 1:20-cv-00091-GNS-HBB Document 30 Filed 06/08/21 Page 4 of 7 PageID #: 129




 conduct discovery under topics 1, 2 & 7 regarding “coverage matters” is not relevant under Fed.

 R. Civ. P. 26(b)(1).

        Turning to the remaining deposition topics, Knight argues that they seek privileged

 information relating to claims-handling conduct and Knight’s investigation and evaluation of

 Dawkins’ claims and damages. Knight notes that Dawkins has only asserted a claim for UM

 benefits under the contract of insurance and has not asserted a first-party claim for bad-faith in the

 handling of her claim. Knight contends that attorney-client privilege and work product protections

 under Kentucky law extend to those portions of an insurer’s claim file that contain communications

 with counsel, mental impressions, conclusions, or legal theories (DN 29, p. 8-9, citing Asbury v.

 Beerbower, 589 S.W.2d 216 (Ky. 1979); Alexander v. Swearer, 642 S.W.2d 896 (Ky. 1982);

 Newsome v. Lowe, 699 S.W.2d 748 (Ky. App. 1985)). Knight notes that, when bad-faith and

 underlying tort actions are filed together, discovery on the bad-faith aspect is typically bifurcated

 and stayed until the underlying claim is resolved.

                                            DISCUSSION

        The testimony of a Rule 30(b)(6) witness represents the knowledge of the corporation, not

 the individual witness, and thus the testimony of a Rule 30(b)(6) witness is different from that of

 a “mere corporate employee;” the Rule 30(b)(6) witness does not give his or her own personal

 opinions but instead presents the corporation's “position” on the topic. Richardson v. Rock City

 Mech. Co., LLC, No. 3-09-0092, 2010 WL 711830, at *6 (M.D. Tenn. Feb. 24, 2010) (citation

 omitted). When a corporation is served with a notice of a Rule 30(b)(6) deposition, it is obligated

 to produce a witness or witnesses knowledgeable about the subject or subjects described in the

 notice and to prepare the witness or witnesses to testify not simply to their own knowledge, but

 the knowledge of the corporation. Pogue v. Northwestern Mut. Life Ins. Co., No. 3:14-CV-598-



                                                       4
Case 1:20-cv-00091-GNS-HBB Document 30 Filed 06/08/21 Page 5 of 7 PageID #: 130




 CRS, 2017 WL 3044763, at *8 (W.D. Ky. July 18, 2017) (citations omitted). A Rule 30(b)(6)

 designee must “be educated and gain the requested knowledge to the extent that it is reasonably

 available to the corporation.” Id. (citations omitted). Thus, such a designee has a duty to

 reasonably obtain information from corporate documents, current or prior corporate employees, or

 any other sources reasonably available to the corporation. Id. (citations omitted).

        Regardless of the form a discovery request may take, be it by deposition or in written form,

 Rule 26 governs the scope. Rule 26(b)(1) of the Federal Rules of Civil Procedure guides the

 evaluation of any discovery request. Rule 26(b) provides that “[p]arties may obtain discovery

 regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional

 to the needs of the case . . .” Fed. R. Civ. P. 26(b)(1). In assessing whether the discovery is

 “proportional to the needs of the case,” courts should consider “the importance of the issues at

 stake in the action, the amount in controversy, the parties’ relative access to relevant information,

 the parties’ resources, the importance of the discovery in resolving the issues, and whether the

 burden or expense of the proposed discovery outweighs its likely benefit.”            Id.; Advisory

 Committee Notes 2015 Amendment. The Rule also directs that “[i]nformation within this scope

 of discovery need not be admissible in evidence to be discoverable.” Id.

        In order to prevail on a claim for UM benefits, as Knight has noted, the Plaintiff must prove

 two “essential facts.” First, that the other driver was a tortfeasor, and second, the amount of

 damage caused by the other driver. Preston, 26 S.W.3d at 148. Here, the first fact is not in dispute

 – Knight concedes the fault of the other driver and does not contend that Dawkins bears

 comparative fault or failed to mitigate her damages (see DN 29-1at p. 2). Knight also concedes

 that Dawkins was insured for UM claims and has complied with the terms and conditions of the

 contract (see Id. at p. 1 and 3). Knight also does not contest the causal relationship or amount of



                                                      5
Case 1:20-cv-00091-GNS-HBB Document 30 Filed 06/08/21 Page 6 of 7 PageID #: 131




 medical bills in its possession as of the time it responded to discovery requests two months ago

 (see Id. at p. 3-4). With Knight not contesting coverage, liability, causation and amount of medical

 expenses, deposition topics 1, 2, 6, 8, 10, 11 and 12 are irrelevant to the issues remaining to be

 resolved at trial. Moreover, the undersigned believes that topic 7, which inquires as to “Knight’s

 knowledge of Stefanee Dawkins” is so vague that a corporate representative could not reasonably

 be prepared to respond.

        As to the remaining deposition topics related to claims-handling, Knight contends that they

 encroach upon privilege, asserting both attorney-client communications and attorney work

 product. This matter was removed from state court under diversity jurisdiction. “In a diversity

 case, the court applies federal law to resolve work product claims and state law to resolve attorney-

 client clams.” In re Powerhouse Licensing, LLC, 441 F.3d 467, 472 (6th Cir. 2006). Ky. R. Evid.

 503 addresses the attorney-client privilege and provides that a client has a privilege against

 disclosure of a confidential communication made for the purpose of facilitating legal services to

 the client or those reasonably necessary for the transmission of the communication.

        As to attorney work-product, “the work-product doctrine protects an attorney’s trial

 preparation materials from discovery to preserve the integrity of the adversarial process.” In re

 Professionals Direct Ins. Co., 578 F.3d 432, 438 (6th Cir. 2009) (citation omitted). Rule 26 of

 the Federal Rules of Civil Procedure, which governs the work- product privilege, precludes the

 discovery of "documents and tangible things that are prepared in anticipation of litigation or for

 trial by or for another party or its representative . . ." Fed. R. Civ. P. 26(b)(3)(A).

        Knight notes that such information may be discoverable in a first-party bad-faith claim, but

 only after resolution of the underlying personal injury claim. Only then does claims-handling

 information become relevant to the bad-faith action. Knight further argues because Dawkins does



                                                       6
Case 1:20-cv-00091-GNS-HBB Document 30 Filed 06/08/21 Page 7 of 7 PageID #: 132




 not claim Knight has engaged in bad-faith, the claims-handling information is entitled to privileged

 protection. The undersigned concurs. Even where bad-faith is alleged in addition to an underlying

 personal injury action, courts routinely stay discovery on the bad-faith portion until the carrier’s

 obligation to pay is established “in order to avoid the product of privileged documents irrelevant

 to the contract action and prejudicial to the insurer in the contract action.” Gatewood v. Universal

 Underwriters Life Ins. Co., No. 5:06-CV-125-R, 2007 U.S. Dist. LEXIS 9710, at *5 (W.D. Ky.

 Feb. 7, 2007). In Alvey v. State Farm Fire & Cas. Co., No. 5:17-CV-23-TBR-LLK, 2018 U.S.

 Dist. LEXIS 21356, at *12 (W.D. Ky. Feb. 9, 2018), Magistrate Judge King evaluated a similar

 Rule 30(b)(6) deposition notice and concluded that the insurance company’s investigation notes,

 internal reports analyzing and evaluating the claim, statements obtained from third-party witnesses

 and communications with counsel were entitled to work-product protection. In Shaheen v.

 Progressive Cas. Ins. Co., No. 5:08-CV-34-R, 2012 U.S. Dist. LEXIS 27914, at *14-15 (W.D. Ky.

 March 2, 2012) District Judge Russell concluded that, even in a third-party bad-faith case,

 attorney-client communications contained within an insurance file are protected by privilege. It

 stands to reason that, where documents are subject to privilege protection, requiring a Rule

 30(b)(6) witness to testify about the corporation’s knowledge of the contents of those documents

 would also be barred by privilege.

        WHEREFORE, Plaintiff’s motion to compel (DN 26) is DENIED.

         June 7, 2021




 Copies to:     Counsel of Record



                                                      7
